     Case 3:17-cv-01715-MMA-MDD Document 65 Filed 12/14/20 PageID.349 Page 1 of 3



1
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT
8                       SOUTHERN DISTRICT OF CALIFORNIA
9
10    MICHAEL LAMAR PRESSLEY,                   Case No.: 17cv1715-MMA-MDD
11                                 Plaintiff,
                                                ORDER GRANTING IN PART EX
12    v.                                        PARTE MOTION FOR
                                                EXTENSION OF TIME
13    M. PACHECO, et al.,
14                             Defendants.
                                                [ECF No. 63]
15
16           On November 24, 2020, M. Pacheco, M. Martinez, and William D.
17    Gore (collectively, “Defendants”) moved the Court to extend the discovery
18    deadlines by approximately three months. (ECF No. 63 at 4). The Court
19    ordered Plaintiff to file a response in opposition, if any, on or before
20    December 4, 2020. (ECF No. 64). To date, Plaintiff has not filed an
21    opposition. (See Docket).
22           Defendants explain that good cause exists to extend discovery
23    deadlines because Plaintiff has not been cooperative with the discovery
24    process. (ECF No. 63 at 2). For example, Plaintiff failed to produce
25    responsive documents upon release from prison, forcing Defendants to issue
26    third party subpoenas. (Id.). Also, Plaintiff has repeatedly indicated he is
27    represented by counsel, but each identified attorney states that they do not

                                                1
                                                                        17cv1715-MMA-MDD
     Case 3:17-cv-01715-MMA-MDD Document 65 Filed 12/14/20 PageID.350 Page 2 of 3



1     represent Plaintiff. (Id. at 2-3). Finally, Plaintiff failed to testify at his
2     deposition. (Id. at 3). Plaintiff appeared at his November 6, 2020 deposition,
3     but did not bring or produce documents. (Id. at 2). He also stated that he
4     was ill, had a fever, should be quarantined, and that he had counsel who had
5     not yet appeared. (Id. at 3). Defendants suspended the deposition and
6     obtained names from Plaintiff of individuals he stated were his attorneys. 1
7     (Id.). After the court reporter left, Plaintiff indicated he could proceed with
8     the deposition. (Id.).
9             In further support of their motion, Defendants state that they have
10    not been able to contact Plaintiff since the November 6, 2020 deposition.
11    (Id.). Defendants re-noticed Plaintiff’s deposition with document demands for
12    December 22, 2020. (Id.). Defendants attempted to contact Plaintiff through
13    his sister’s telephone number, but the call went straight to voicemail. (Id. at
14    4). Further, the mailed notice of deposition was returned as undeliverable,
15    despite Plaintiff confirming that address is valid on November 6, 2020. (Id.).
16    Defendants also emailed Plaintiff several times to no avail. (Id.).
17            Upon due consideration, and good cause appearing, the Court
18    GRANTS IN PART the motion to continue. The Court GRANTS
19    Defendants’ motion to extend the discovery deadline to December 22, 2020
20    for the sole purpose of taking Plaintiff’s deposition. Defendants are
21    ORDERED to file a status report on or before December 30, 2020 advising
22    the Court if Plaintiff appeared and cooperated at the deposition. If so,
23    Defendants may file a renewed motion to extend deadlines. If not,
24
25
26    1 As indicated previously, each identified attorney told Defendants they did not represent
      Plaintiff. Further, no notices of appearance have been filed on behalf of Plaintiff since his
27    former attorney withdrew. (See Docket).

                                                    2
                                                                                 17cv1715-MMA-MDD
     Case 3:17-cv-01715-MMA-MDD Document 65 Filed 12/14/20 PageID.351 Page 3 of 3



1     Defendants may file a motion for sanctions, including terminating sanctions.
2            IT IS SO ORDERED.
3     Dated: December 14, 2020
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             3
                                                                     17cv1715-MMA-MDD
